Reasons for Allowance
Claims 25-48 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose the following: an L-shaped access panel for a housing of an air conditioner, the L-shaped panel comprising a flange extending along an edge panel, wherein the flange includes a proximal end coupled to the edge and a distal end, and a hook-shaped notch formed in the flange, the hook-shaped notch defining a portion of the distal end of the flange, wherein the hook-shaped notch is configured to hook around a shaft of the housing to enable engaged rotation of the access panel about the shaft.

                The closest prior art of record, Lee (US 9518747 B2), all of the other limitations required by the independent claims. Illustratively, a housing system for a heating, ventilating, and air conditioning (HVAC) unit comprising a top panel #40; a front panel extending transverse to the top panel (either one of the two panels #30, based on the position of a user relative to the unit); a rear panel extending transverse to the top panel (the other panel #30 that is not the front panel) (see Fig. 1-2); a bottom panel #10 configured to be disposed opposite to the top panel and to extend between the front panel and the rear panel (see Fig. 2); an access panel (one of the two #20, Fig. 1-2) including an L-shape (best seen in Fig. 6A) having a first portion configured to extend transverse to the top panel and to extend between the front panel and the rear panel in an installed state (see Fig. 1-2), and the L-shape having a second portion extending transverse to the first portion and configured to be in alignment with the bottom panel in the installed state (see Fig. 6A-C), wherein the second portion is angled relative to the bottom panel to enable access to an internal portion of the housing. However, Lee does not disclose the aforementioned flange on the L-shaped panel, as well as the hook-shaped notch provided on said flange to hook around a shaft of the housing to enable rotation of the panel about the shaft. Kobryner (US 3479104 A) teaches an access panel #1 for a housing #2, the access panel including and L-shape (see #1 and #16), wherein the top .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIONEL NOUKETCHA/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763